Citation Nr: 0521137	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-10 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a back disability, to 
include lumbar disc disease.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to April 
1965.  In addition, the veteran served with the State of 
Maine Army National Guard from November 1978 to July 1981, 
and performed active duty for training during the period from 
January 1982 to April 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1999 and September 2001 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine that denied the veteran's claim 
of entitlement to service connection for residuals of a back 
injury.  The veteran perfected a timely appeal of this 
determination to the Board.

In December 2003, the veteran, accompanied by his 
representative, testified at a videoconference hearing 
conducted before the undersigned Veteran's Law Judge.

When this matter was previously before the Board, the vase 
was remanded for additional development and adjudication.  
This having been completed, the matter is again before the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

For the reasons set forth below, this claim must regrettably 
be remanded for further development and adjudication.

When this claim was previously before the Board in June 2004, 
the matter was remanded for further development.  In doing 
so, the Board directed that the RO arrange for an appropriate 
VA examination to determine, among other things, the etiology 
of any presently existing back disability.  In addition, 
based upon the examination results, review of the veteran's 
pertinent medical history, and with consideration of sound 
medical principles, the examiner was also asked to state 
whether, with respect to each currently present back 
disorder, it is at least as likely as not that the disorder 
originated in service or is otherwise etiologically related 
to any incident of service, to include a 1964 back injury.

In March 2005, a VA examination was conducted in connection 
with the claim and the following diagnoses were found:  (i) 
scoliosis of the lumbar spine, mostly and markedly rotary, 
(ii) spondylolisthesis, grade I, L-5/S-1, (iii) chronic 
lumbar disc disease, and (iv) SP laminectomy and disc 
excision L-3/4 in 1982.  When commenting on the veteran's 
condition, the examiner stated that conditions (i) and (ii) 
above "are thought to have [existed prior to enlistment]" 
and that "the lifting accident of 09-19-64 has not affected 
the natural progression of either condition, but both 
conditions were markedly susceptible or intolerant to 
mechanical stress and the scoliosis predisposed the patient 
to lumbar disc disease."  No other opinions were offered 
with respect to the veteran's other diagnosed conditions and 
no opinion was offered regarding whether such disorders 
originated in service or are otherwise etiologically related 
to any incident of service.

In light of the foregoing, the Board concludes that this 
matter must be remanded for compliance with the Board's April 
2000 remand instructions.  As the Court has stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Here, the Board finds that the RO should arrange for the 
veteran's claims folder to be reviewed by the examiner who 
prepared the March 2005 VA examination report (or a suitable 
substitute if that examiner is unavailable), for the purpose 
of preparing an addendum that addresses whether, with respect 
to each currently present back disorder, it is at least as 
likely as not that the disorder originated in service or is 
otherwise etiologically related to any incident of service, 
to include a 1964 back injury.  The examiner should also be 
requested to explain, based on sound medical principles, his 
statements concerning the veteran's scoliosis of the lumbar 
spine, mostly and markedly rotary and spondylolisthesis , 
grade I, L-5/S-1.  Specifically, the examiner should offer a 
full explanation regarding his opinion that these conditions 
"are thought to have [existed prior to enlistment]" and 
that "the lifting accident of 09-19-64 has not affected the 
natural progression of either condition, but both conditions 
were markedly susceptible or intolerant to mechanical stress 
and the scoliosis predisposed the patient to lumbar disc 
disease."

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should arrange for the 
veteran's claims folder to be reviewed by 
the examiner who prepared the March 2005 
VA examination report (or a suitable 
substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether, with respect to each currently 
present back disorder, it is at least as 
likely as not that the disorder 
originated in service or is otherwise 
etiologically related to any incident of 
service, to include a 1964 back injury.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and reviewed by the examiner for this 
study.  All indicated tests and studies 
should be accomplished, and all clinical 
findings should be reported in detail.  
Specifically, based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should provide 
the following opinions:  

(i)	With respect to scoliosis of 
the lumbar spine, mostly and 
markedly rotary, it is at least 
as likely as not that the 
disorder originated in service 
or is otherwise etiologically 
related to any incident of 
service, to include the 1964 
back injury.
(ii)	With respect to 
spondylolisthesis , grade I, L-
5/S-1, it is at least as likely 
as not that the disorder 
originated in service or is 
otherwise etiologically related 
to any incident of service, to 
include the 1964 back injury.
(iii)	With respect to chronic lumbar 
disc disease, it is at least as 
likely as not that the disorder 
originated in service or is 
otherwise etiologically related 
to any incident of service, to 
include the 1964 back injury.
(iv)	With respect to SP laminectomy 
and disc excision L-3/4 in 
1982, it is at least as likely 
as not that the disorder 
originated in service or is 
otherwise etiologically related 
to any incident of service, to 
include the 1964 back injury.

The examiner should also offer a full 
explanation, based on sound medical 
principles, regarding his opinion that 
conditions (i) and (ii) above "are 
thought to have [existed prior to 
enlistment]" and that "the lifting 
accident of 09-19-64 has not affected the 
natural progression of either condition, 
but both conditions were markedly 
susceptible or intolerant to mechanical 
stress and the scoliosis predisposed the 
patient to lumbar disc disease."

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

2.  Following the above, the RO should 
review the examination reports and assure 
that all requested information has been 
provided.  If not, the report should be 
returned to the examiner for corrective 
action.  

3.  After completion of the foregoing, 
the RO should again review this claim.  
The RO must provide adequate reasons and 
bases for its determinations, addressing 
all issues and concerns that were noted 
in this REMAND.  If any determination 
remains adverse to the appellant, the 
appellant and his representative must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




